FILE COPY




                          Fourth Court of Appeals
                                 San Antonio, Texas
                                        June 14, 2021

                  No. 04-20-00063-CR, 04-20-00064-CR, 04-20-00065-CR

                                    David M. MURPHY,
                                         Appellant

                                             v.

                                    The STATE of Texas,
                                          Appellee

                 From the 186th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018CR4881
                        Honorable Jefferson Moore, Judge Presiding


                                       ORDER

Sitting:      Patricia O. Alvarez, Justice
              Luz Elena D. Chapa, Justice
              Irene Rios, Justice

       Appellant’s motion for an extension of time to file a motion for rehearing is GRANTED.
Appellant’s motion for rehearing is due on or before July 26, 2021.


                                                  _________________________________
                                                  Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of June, 2021.



                                                  ___________________________________
                                                  MICHAEL A. CRUZ, Clerk of Court